Citation Nr: 1432973	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-41 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for bilateral foot disorders.

3. Entitlement to service connection for bilateral ankle disorders.

4. Entitlement to service connection for bilateral knee disorders.

5. Entitlement to an initial rating in excess of 30 percent for service-connected PTSD.

6. Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).





INTRODUCTION

The Veteran served on active duty from January 1966 to January 1987.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from January 2009 and October 2009 rating decisions of the Winston -Salem RO. 

A review of the Veteran's electronic ("Virtual VA") record does not contain any additional evidence or information pertinent to the current appeal.

The Board remanded this matter in March 2013. Because the remand directives have not been complete, the Board is again compelled to REMAND this matter to the RO via the Appeals Management Center (AMC), in Washington, DC. Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand directives).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The matter was remanded in March 2013 because in its January 2009 rating decision, the RO indicated that it had considered certain service treatment records - in particular a May 1981 record referable to the low back, a September 1968 record referable to a right foot injury, and a November 1986 separation examination were noted. However, those records are no longer associated with the claims file. 

STATED ALTERNATIVELY, THE RO APPARENTLY HAD THESE RECORDS IN JANUARY 2009, (I.E., THEY WERE IN THE CLAIMS FOLDER), BUT THEY WERE NO LONGER IN THE CLAIMS FOLDER IN MARCH 2013.

While on remand, the RO attempted to contact sources to obtain these records, it apparently did not conduct a search of its own archives or storage areas to ascertain if the RECORDS CONTAINED IN THE CLAIMS FOLDER IN JANUARY 2009 WERE IN ITS POSSESSION. Thus, the case must be remanded in order to locate the Veteran's service treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AMC must ensure that a thorough search is conducted IN THE AMC AND/OR THE RO (THAT IS, NOT NECESSARILY LIMITED TO THE NATIONAL PERSONNEL RECORDS CENTER OR OTHER NON-VA ENTITY) to locate the Veteran's service treatment records, to specifically include records dated in September 1968, May 1981, and November 1986. If no additional service treatment records are secured then this must be documented and the Veteran must be notified of this fact in writing. In the event the service treatment records are not located, the AMC must also contact the Veteran and ask him to provide copies of his service treatment records.

2. The RO/AMC must obtain copies of all VA treatment records since September 2009 and associated them with the claims file. If there are no additional records available then this must be noted in the record. 

3. Readjudicate the Veteran's claims. If any benefit is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



